 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ROOSEVELT TRUVILLION,
                                                                NO. C19-2071RSL
 9
                            Plaintiff,

10
                    v.                                          ORDER GRANTING MOTION TO
                                                                APPOINT COUNSEL
11
      KING ELECTRIC MANUFACTURING
      CO.,
12
                            Defendant.
13

14

15          This matter comes before the Court on plaintiff’s “Application for Court-Appointed
16
     Counsel in Title VII Action.” Dkt. # 8. Mr. Truvillion is proceeding pro se and in forma
17
     pauperis. The Court has discretion to request a court-appointed attorney on Mr. Truvillion’s
18
     behalf, see 28 U.S.C. § 1915(e)(1), and this District has implemented a plan for court-appointed
19

20   representation of civil rights litigants. Pursuant to the plan, the Court reviewed plaintiff’s request

21   for counsel and forwarded it to the Pro Bono Screening Committee for further review. See
22   General Order, August 1, 2010, Section 3(c). The Screening Committee agrees that appointment
23
     of counsel in this case is appropriate.
24

25
     //
26

27
     ORDER GRANTING MOTION TO
28   APPOINT COUNSEL - 1
 1         Plaintiff’s motion is therefore GRANTED. The Pro Bono Coordinator is directed to seek
 2   a volunteer from the panel.
 3

 4
           Dated this 31st day of March, 2020.
 5

 6                                          A
                                            Robert S. Lasnik
 7                                          United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING MOTION TO
28   APPOINT COUNSEL - 2
